Order filed October 6, 2016




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00634-CV
                                    ____________

                    POWELL DORFAYE, ET AL, Appellant

                                          V.

        BRECKENRIDGE AT CITY VIEW APARTMENTS, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1064270

                                      ORDER

      On August 12, 2015, this court abated this appeal because appellant petitioned
for voluntary bankruptcy in the United States Bankruptcy Court for the Southern
District of Texas, under cause number 15-33972. See Tex. R. App. P. 8.2.

      Through the Public Access to Court Electronic Records (PACER) system, the
court has learned that the bankruptcy case was closed on October 21, 2015. The
parties failed to advise this court of the bankruptcy court action.
      Unless within 20 days of the date of this order, any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be reinstated
and dismissed for want of prosecution.



                                       PER CURIAM